DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/26/2022 is acknowledged.  Claims 1, 2, and 4 have been amended.  Claims 1-6 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/26/2022.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. JP H07-19183 in view of Deguchi et al. EP 2713053.
Regarding claim 1, Oshima discloses:
A scroll compressor comprising: 
a fixed scroll 6 which includes a first end plate portion 8 and a first swirl portion 10 formed upright in the first end plate portion; 
an orbiting scroll 7 which includes a second end plate portion 11 having one surface facing the first end plate portion 8, a second swirl portion 12 formed upright in the one surface of the second end plate portion and joining with the first swirl portion 10 to form a compression chamber 14, and a boss portion 13 formed on the other surface of the second end plate portion 11 located opposite to the one surface and protruding from the other surface; 
a shaft 20a which rotates about a first axis and which includes a first hole portion 20b formed on close to one end surface of the shaft facing the other surface of the second end plate portion 11, the first hole portion extending in the direction of the first axis (see annotated Fig. 2 below); 
a base seat portion 20c which is integrally formed with the one end surface of the shaft 20a so as to be protruded from the one end surface and which is provided with a fitting hole 20d (see annotated Fig. 2 below); 
a drive bush 28 which includes a drive bush body 28 formed between the second end plate portion 11 and the one end surface of the shaft 20a while being accommodated in the boss portion 13 and a penetration portion 28a, 28b penetrating the drive bush body 28 in a direction from the second end plate portion toward the one end surface of the shaft (see annotated Fig. 2 below); 
an eccentric shaft 30 extending in a direction of a second axis parallel to the first axis, the eccentric shaft 30 being disposed in the fitting hole 20d through which the first hole portion 20b is exposed, and the penetration portion 28a, 28b (see annotated Fig. 2 below); and
wherein the penetration portion 28a, 28b includes a first portion 28a which is disposed close to the orbiting scroll 7 and a second portion 28b which is disposed close to the shaft 20a, the second portion 28b is communicated with the first portion 28a, and a diameter of the second portion 28b is larger than that of the first portion 28a (see annotated Fig. 2 below), 
wherein the eccentric shaft 30 is fitted into the first portion 28a and is inserted into the fitting hole 20d (see annotated Fig. 2 below), and 
wherein the base seat portion 20c is fitted onto an outer peripheral surface of the eccentric shaft 30 and is disposed in the second portion 28b with a gap interposed between the base seat portion 20c and the drive bush body 28 (see annotated Fig. 2 below).

    PNG
    media_image1.png
    409
    565
    media_image1.png
    Greyscale

Oshima is silent regarding:
the eccentric shaft having a constant outer diameter, the eccentric shaft being disposed in/fitted into the first hole portion; wherein the eccentric shaft is press-inserted into a press-fitting hole (the eccentric shaft in Oshima is a bolt 30, and appears to extend only partially into the hole in the shaft, leaving a hollow space underneath).
Deguchi teaches (see Figs. 1-5):
an eccentric shaft 17 having a constant outer diameter, the eccentric shaft 17 being disposed in/fitted into a fitting hole 12a; wherein the eccentric shaft 17 is press-inserted into the fitting hole 12a [0045] (fitting hole 12a formed in shaft 12 of Deguchi maps to hole 20b,d formed in shaft 20 of Oshima; eccentric shaft 17 extends all the way into the hole).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the eccentric shaft in Oshima (bolt 30, i.e. mounted by threading) with that taught by Deguchi (eccentric shaft 17 mounted by press-fitting) to obtain the same predictable result of coupling the bush to the shaft, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B, and further for the advantages of ensuring that the coupling will not become unscrewed from rotation and vibration during operation which is an undesirable potential risk with a bolt, and providing the eccentric shaft extending all the way into the hole in the shaft for increased coupling strength and eliminating the hollow space for increased structural integrity.

Regarding claim 4, the combination of Oshima and Deguchi as applied to claim 1 above teaches:
wherein an annular diameter-reduced portion 36 is formed in an outer peripheral surface of the drive bush body 28 located close to the shaft [0017], and
wherein the scroll compressor further comprises a balance weight 26 (Oshima Fig. 1)
The combination of Oshima and Deguchi as applied to claim 1 above is silent regarding:
wherein the balance weight includes a fitting penetration portion fitted to a portion of the drive bush in which the diameter-reduced portion is formed (the balance weight in Oshima is fitted to the shaft instead).
Deguchi further teaches (see Figs. 1-5):
wherein the balance weight 32 includes a fitting penetration portion 32a fitted to a portion of the drive bush 23 in which the diameter-reduced portion 23c is formed (“a balance weight 32 which is integrally formed with the bushing 23 or is fitted on the bushing in a non-rotatable manner relative to the bushing 23” [0034]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the balance weight in the combination of Oshima and Deguchi as applied to claim 1 above (see Oshima, balance weight fitted to shaft) with that further taught by Deguchi (balance weight fitted to bush) to obtain the same predictable result of providing a balance weight, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B.  

Regarding claim 6, the combination of Oshima and Deguchi teaches (see Oshima):
a motor 16, 17 which is disposed outside the shaft 18/20 and rotates the shaft; and 
a shaft radial bearing 24 which rotatably supports an outer peripheral surface of a portion of the shaft 18/20 located between the motor 16, 17 and the drive bush 28, 
wherein an outer diameter of the base seat portion 20c is smaller than an inner diameter of the shaft radial bearing 24 (see Fig. 1 and annotated Fig. 2 above).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. JP H07-19183 in view of Deguchi et al. EP 2713053 as applied to claim 1 above, and further in view of Hotta et al. EP 3159544.
Regarding claim 2, the combination of Oshima and Deguchi teaches (see Oshima):
wherein a second hole portion is formed (see hole in balance weight 26 for pin 29), 
wherein a third hole portion is formed in a portion of the drive bush body 28 (see hole in bush 28 for pin 29) facing the second hole portion, 
wherein the scroll compressor further comprises a limit pin 29 which extends in a direction of a third axis parallel to the first and second axes; 
wherein a part of the limit pin 29 is accommodated in the second hole portion (see hole in balance weight 26 for pin 29), and 
wherein a remaining part of the limit pin 29 is fitted into the third hole portion (see hole in bush 28 for pin 29).

The combination of Oshima and Deguchi is silent regarding:
wherein the shaft includes a second hole portion which is formed close to the one end surface, 
a rubber ring which is provided on an outer peripheral surface of the limit pin, wherein a part of the limit pin provided with the rubber ring is accommodated in the second hole portion so that the rubber ring comes into contact with an inner peripheral surface of the second hole portion.
Hotta teaches (see Figs. 7-9):
wherein the shaft 119 includes a second hole portion 126 which is formed close to the one end surface, 
a rubber ring 142b [0088] which is provided on an outer peripheral surface of the limit pin 142, wherein a part of the limit pin 142 provided with the rubber ring 142b is accommodated in the second hole portion 126 so that the rubber ring 142b comes into contact with an inner peripheral surface of the second hole portion 126.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the limit pin configuration in the combination of Oshima and Deguchi (limit pin fitted in balance weight) with that taught by Hotta (limit pin fitted in shaft with rubber ring) to obtain the same predictable result of providing a limit pin for positioning the bush, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B, and further for the advantage of reducing clacking noise generated by contact between the limit pin and the limit hole (Hotta [0097-0099]).

Regarding claim 3, the combination of Oshima, Deguchi, and Hotta teaches:
wherein a center axis O of the drive bush 141 is parallel to the first axis CE, and 
wherein the second and third axes LE, LE’ are disposed at positions passing through a line orthogonal to the center axis O (see Hotta Fig. 9).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. JP H07-19183 in view of Deguchi et al. EP 2713053 as applied to claim 1 above, and further in view of Iguchi et al. US 2008/0181791 and Oyamada WO 2013/175623.
Regarding claim 5, the combination of Oshima and Deguchi teaches (see Oshima):
a bush radial bearing 33 which is disposed between an inner peripheral surface of the boss portion 13 and an outer peripheral surface of the drive bush body 28.

The combination of Oshima and Deguchi is silent regarding:
wherein the bush radial bearing is a ball bearing (Oshima discloses a needle bearing).
Iguchi teaches (see Fig. 1):
wherein the bush radial bearing 17 is a ball bearing [0026].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bush radial bearing in the combination of Oshima and Deguchi (needle bearing) with that taught by Iguchi (ball bearing) to obtain the same predictable result of providing a radial bearing for the bush, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B.

The combination of Oshima, Deguchi, and Iguchi is silent regarding:
wherein a material of the drive bush is cast iron.
Oyamada teaches that “as the material of the upper bush 120 and the lower bush 122, for example, cast iron, carbon steel, copper alloy, brass, tin alloy, aluminum alloy, etc., according to the wear resistance and environmental resistance required for the applicable rotating machine, Zirconia, alumina, silicon carbide, silicon nitride and the like may be used” (translation page 6, fifth full paragraph).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected cast iron as the material of the drive bush in the combination of Oshima, Deguchi, and Iguchi as taught by Oyamada according to the wear resistance and environmental resistance required for the applicable rotating machine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/25/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, October 28, 2022